—In an action to recover damages for personal injuries, the defendant Rochdale Village, Inc., appeals, as limited by its brief, from so much of *707an order of the Supreme Court, Queens County (Schmidt, J.), dated July 5, 2000, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against the appellant is granted, and the complaint is dismissed in its entirety.